McDONALD, Presiding Judge.
The complaint and information charge appellant with unlawfully and wilfully injuring personal property belonging to the City of Lubbock, to-wit, a pair of handcuffs by cutting them with a hack saw, the extent of the injury inflicted on said property being under the value of $50.00. Upon a plea of guilty, the Court found appellant guilty and his punishment was assessed at a fine of $125.00.
The judgment recites that appellant pleaded guilty to the information herein, to-wit: “Unlawfully carry on and about his person a pistol.”
No brief has been filed by either the appellant or the state.
We have no statement of facts nor bills of exception.
The variance between the judgment and the information is fatal. Acosta v. State, Tex.Cr.App., 385 S.W.2d 394.
The judgment is reversed and the cause is remanded.